DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 54 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 54, the claim newly recites “wherein the stamp comprises advancing and receding contact angles configured to facilitate extracting solvent into recesses in the stamp.”  However, the specification does not set forth what type of advancing and receding contact angles are appropriate.  Paragraph 121 of the specification as filed contains the only reference to advancing and receding contact angles and merely states “ink solutions with low viscosity and appropriate advancing and receding contact angles on the stamp material, the method can be used to fill recesses in the stamp without leaving any residue on the surface.”  The specification does not describe what is meant by “appropriate” advancing and receding contact angles.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 54, the claim newly recites “wherein the stamp comprises advancing and receding contact angles configured to facilitate extracting solvent into recesses in the stamp.”  However, the specification does not set forth what type of advancing and receding contact angles are appropriate.  Paragraph 121 of the specification as filed contains the only reference to advancing and receding contact angles and merely states “ink solutions with low viscosity and appropriate advancing and receding contact angles on the stamp material, the method can be used to fill recesses in the stamp without leaving any residue on the surface.”  The specification does not describe what is meant by “appropriate” advancing and receding contact angles.  Since the metes and bounds of what is covered by “contact angles configured to facilitate extracting solvent into recesses in the stamp, the claim is indefinite.
For purposes of examination, the final limitation will be ignored.
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 27, and 40-46, 48-53, 55, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (US 2014/0072720) in view of Kan (US 2013/0286485). 	Regarding claim 1, Watkins et al. teach “a method comprising:  	disposing upon a first substrate, a first coating (paragraph 65, Figure 1C) comprising metal oxide nanoparticles (paragraphs 65, 82);  	texturing the first coating with a solvent permeable stamp (paragraph 65, Figure 1C, paragraph 103: Sylgard 184, which is the same material used by Applicant), wherein the stamp is an elastomeric stamp (paragraph 103) that comprises a texture (paragraph 103) and is operative to extract a portion of solvent from the first coating (paragraph 65: solvent assisted NIL. Furthermore, since the stamp material is the same used by Applicant, the stamp is presumed to have the same properties, see MPEP §2112.01); 	transferring solvent away from the textured first coating with the solvent-permeable stamp (again, since the stamp material and the same solvent-assisted NIL process is used, this property of transferring solvent into the permeable stamp material is presumed.  See MPEP §2112.01);  	treating the textured first coating to form a master mold (paragraph 65, Figure 1C), wherein the metal oxide nanoparticles are 80 wt% or more of the treated textured first coating of the master mold (paragraphs 49 and 117); wherein the master mold contains a mirror image of the texture contained in the textured, solvent-permeable stamp (see figure 1C; paragraph 103).” 	Watkins et al. fail to teach “transferring the texture from the master mold to a second substrate.”  However, Kan teaches a similar method of making molds (abstract) and teaches using a patterned surface made by the similar method as a secondary mold to transfer the pattern/texture to another substrate (paragraph 235).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the structure produced by the method of Watkins et al. as a secondary mold to transfer the pattern/texture to another substrate. 	Regarding claim 27, Watkins et al. further teach “comprising the steps:  	applying a nanoparticle coating to a surface of a substrate to obtain a coated substrate having a nanoparticle layer (paragraphs 65 and 116), wherein the nanoparticle coating comprises metal oxide nanoparticles or metal oxide nanoparticle precursors, or a combination thereof, dispersed in a solvent (paragraph 116); 	contacting the nanoparticle layer on the coated substrate with a textured solvent-permeable stamp so as to imprint a texture onto the nanoparticle layer (paragraphs 65, 103, and 116); 
 	transferring solvent away from the nanoparticle layer (this implicitly occurs when using the Sylgard 184 stamp and using solvent assisted UV-NIL method; see also the discussion above with regards to the presumed properties of the stamp); and  	removing the textured solvent-permeable stamp from the nanoparticle layer (paragraphs 65 and 116), and 	calcining the nanoparticle layer (paragraph 117), or treating the nanoparticle layer with electromagnetic radiation (paragraph 116), to obtain a mold comprising a textured nanoparticle layer (paragraphs 116 and 117), wherein the nanoparticles are 80wt% or more of the textured nanoparticle layer (paragraphs 49 and 117), and the mold comprises metal oxide pillars with aspect ratios of 5:1 or greater (paragraph 56: columns and paragraph 117, last sentence).” 	Regarding claims 40, 52, and 53, Watkins et al., as modified, teach all that is claimed, as in claim 1 above, except “wherein the second substrate comprises a second coating disposed thereon.”  However, Examiner takes Official Notice that, at the time of the filing of the invention, it was known to use molds to transfer the texture/pattern of the mold into substrates with a    polymer coating (such as silicone, silicone resin, or polyvinyl alcohol) on top.  Therefore, since Kan teaches using the structure as a secondary mold, Examiner asserts that, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the structure of Watkins et al. as a mold to transfer the pattern/texture of the mold to a second substrate with a second coating of a polymer thereon.  Further regarding claim 53, silicone and silicone resin are crosslinkable by thermal energy or radiation.   	Regarding claim 41, Watkins et al. further teach “wherein the first coating comprises 10 to 50 wt% of a sol-gel and comprises a metal oxide precursor sol (paragraphs 48, 49, and 80).” 	Regarding claim 42, Watkins et al. further teach “wherein the textured first coating comprises architectural elements having an aspect ratio of greater than 5:1 (paragraphs 56 and 57).” 	Regarding claim 43, Watkins et al. further teach “wherein the first coating comprises nanoparticles having an average particle size of less than 100 nanometers (abstract, paragraph 7).” 	Regarding claim 44, Watkins et al. further teach “wherein the nanoparticles comprise titania, silica, zirconia, ceria, indium titanium oxide, tin oxide, indium oxide, antimony oxide, or a combination thereof (paragraph 82), and the first coating further comprises one or more of nanoparticle precursor, polymer, or polymer precursor (paragraphs 80 and 81).” 	Regarding claim 45, Watkins et al. further teach “wherein the metal oxide precursor is titanium isopropoxide, titanium butoxide, tetraethoxysilane, tetramethoxysilane, vinyltrialoxysilanes, vinyltrimethoxysilane, aluminum sec-butoxide, zirconium isopropoxide, cerium isopropoxide, acetylacetonate titanate chelate, triethanolamine titanate chelate, lactic acid titanate chelate, zirconate chelates, zirconium propionate, or a combination thereof (paragraph 80).” 	Regarding claim 46, Watkins et al. further teach “comprising treating the textured first coating with electromagnetic radiation; wherein the electromagnetic radiation comprises at least one of heat at 200 to 2000°C, microwave radiation, near infrared radiation, ultraviolet radiation, and an electron beam (paragraph 45).”   	Regarding claim 48, Watkins et al. further teach “wherein the stamp is an elastomeric stamp that is operative to extract a portion of solvent from the first coating and comprises a polysiloxane, a polybutadiene, a polyisoprene, a styrene-butadiene rubber, a poly(styrene)-block-poly(butadiene), a poly(acrylonitrile)-block-poly(styrene)-block-poly(butadiene) (ABS), a polychloroprene, an epichlorohydrin rubber, a polyacrylic rubber, a fluorosilicone elastomer, a fluoroelastomer, a perfluoroelastomer, a polyether block amides (PEBA), a chlorosulfonated polyethylene, an ethylene propylene diene rubber (EPR), an ethylene-vinyl acetate elastomer, or a combination thereof (paragraph 103).” 	Regarding claim 49, Watkins et al. further teach “wherein the substrate comprises a metal, a polymer or a ceramic (paragraph 85).” 	Regarding claim 50, Watkins et al. further teach “wherein the metal comprises steel, brass, bronze, nickel, iron, aluminum, titanium, copper, cobalt, or a combination thereof, the polymer comprises polyolefins, polysiloxanes, polyfluoroethylenes, polyacrylates, polystyrenes, polyimides, polyesters, or a combination thereof; and the ceramic comprises silica, alumina, titania, quartz, zirconia, ceria, or a combination thereof (paragraph 85).” 	Regarding claim 51, Watkins et al. further teach “wherein the substrate is flexible (paragraph 85).” 	Regarding claim 55, Watkins et al. further teach “wherein the stamp is operative to extract a portion of solvent from the first coating and the solvent is NMP, ethanol, methanol or 1,2-propane diol, or a mixture thereof (paragraph 116).”
 	Regarding claim 59, Watkins et al. further teach “wherein texturing the first coating is performed at 60-80% relative humidity (paragraph 105:  Examiner interprets ‘low humidity environment’ to encompass, at least, 60% relative humidity).”  
Claim(s) 47, 54 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (US 2014/0072720) in view of Kan (US 2013/0286485), further in view of Nuzzo et al. (US 2008/0212102).
 	Regarding claims 47, 54, and 58, Watkins et al. further teach “wherein the stamp is operative to extract a portion of solvent from the first coating and wherein the stamp comprises polydimethylsiloxane (paragraph 103),” but fails to teach that stamp is “a composite” stamp “which comprises a h-PDMS layer comprising the texture.”  However, Nuzzo et al. discloses a stamp or mold used to transfer features that is made of a composite PDMS stamp, wherein the stamp comprises features in a h-PDMS layer which is supported by a softer PDMS backing layer.  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07.   Additionally, it has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to: 	a) use the composite stamp of Nuzzo et al. as the stamp in the modified method of Watkins et al. because it has been shown in the art to be suitable for the intended purpose of transferring features from a stamp/mold; and/or 	b) substitute the stamp of Nuzzo et al. for the stamp in the modified method of Watkins et al. because it has been shown in the art to be equivalent for transferring features from a stamp/mold.
	Further regarding claim 58, Watkins et al., as modified, teach all that is claimed, as discussed above, but fail to specifically disclose that the texturing layer is thinner than the backing layer.  However, Examiner contends that there are only two options:  a) the texturing layer is thinner than the backing layer; or b) the texturing layer is thicker than the backing layer.  Examiner therefore asserts that one having ordinary skill in the art could at once envisage a scenario wherein the texturing layer is thinner than the backing layer.  Therefore, Examiner asserts that Watkins et al., as modified, implicitly discloses the instance wherein the texturing layer is thinner than the backing layer.   	Alternatively, Examiner asserts that one having ordinary skill in the art would recognize that with such small feature sizes and/or with high aspect ratios, a more substantial, thicker, backing layer would be desired in order to impart more stability to the composite stamp.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the backing layer thicker than the texturing layer in order to impart more stability to the stamp.
 
Response to Arguments
Applicant's arguments filed 11/03/2022 have been fully considered but they are moot in view of the new grounds of rejection.
To the extent that any of the arguments are applicable to the instant rejection, they are addressed below.
In response to applicant's argument that Kan is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kan is concerned with making molds and masters, which is clearly more than reasonably pertinent.
Regarding Applicant’s objection to the reliance on Official Notice, “(t)o adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”  MPEP §2144.03(C).  Applicant has merely stated “the facts asserted … do not provide the instant and unquestionable evidence suitable for facts asserted by official notice.”  This statement falls well short of specifically pointing out the supposed errors or stating why the noticed fact is not considered common knowledge or well-known in the art.”  Thus, to the extent that any taking of Official Notice in the prior action is taken in the instant action, Applicant’s argument(s) against such taking of Official Notice is (are) deemed insufficient, and that which was taken as being common knowledge or well-known is now deemed to be Admitted Prior Art (APA).  See MPEP §2144.03(C). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853